DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10) in the reply filed on June 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating influenza by administering influenza-specific CD4+ or CD8+ cells, does not reasonably provide enablement for a method of treating influenza by administering any type of CD4+ or CD8+ cells (CD4+ or CD8+ cells that are not specific to influenza).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention.  The claims are directed to a method for prophylaxis or treatment of influenza, comprising administering to a subject in need thereof a therapeutically or prophylactically effective amount of any one of components (a)-(c) below: 
(a) at least one component selected from the group consisting of an activated CD4-positive cell, an activator of a CD4-positive cell and a combination of a CD4-positive cell and an activator of a CD4-positive cell; 
(b) at least one component selected from the group consisting of an activated CD8-positive cell, an activator of a CD8-positive cell and a combination of a CD8-positive cell and an activator of a CD8-positive cell; and 
(c) a component consisting of a combination of the components (a) and (b).
	Breadth of the claims.  The claims are very broad, encompassing a method where any CD4+ or CD8+ cells or any activator of CD4+ or CD8+ cells can be used to treat influenza.  
	Guidance in the specification and working examples.  Applicant has not demonstrated that influenza can be treated by administering i) any type of CD4+ or CD8+ cells (i.e., CD4+ or CD8+ cells that are not specific to influenza), ii) an activator of any type of CD4+ or VD8+ cells (activators of CD4+ or CD8+ cells that are not specific to influenza), or iii) a combination thereof.  
	Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to practice the claimed method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemann et al. (Journal of Immunology, 2013, 191(5):2486-2494).
	The claims are directed to a method for prophylaxis or treatment of influenza, comprising administering to a subject in need thereof a therapeutically or prophylactically effective amount of any one of components (a)-(c) below: 
(a) at least one component selected from the group consisting of an activated CD4-positive cell, an activator of a CD4-positive cell and a combination of a CD4-positive cell and an activator of a CD4-positive cell; 
(b) at least one component selected from the group consisting of an activated CD8-positive cell, an activator of a CD8-positive cell and a combination of a CD8-positive cell and an activator of a CD8-positive cell; and 
(c) a component consisting of a combination of the components (a) and (b).
	Hemann et al. teaches an influenza A virus vaccine capable of inducing cytotoxic CD8 T cell responses.  Hemann et al. found that intranasal vaccination of mice with a VLP containing the hemagglutinin (HA) and matrix 1 (M1) proteins of influenza virus A/PR/8/34 leads to a significant increase in HA533-specific CD8 T cells in the lungs and protection following subsequent homologous challenge with influenza A virus (see the abstract).  The hemagglutinin (HA) and matrix 1 (M1) proteins activated CD8+ T cells (see page 5).  Thus, HA and M1 are activators of CD8-positive cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hemann et al. (Journal of Immunology, 2013, 191(5):2486-2494) as applied to claim 6 above, and further in view of JP2013048597 (March 14, 2013) and Berry et al. (Influenza Research and Treatment, 2014, Volume 2014, Article ID 267594, 9 pages).
The claims are directed to the method of claim 6, further comprising administering a recombinant vaccinia virus that contains an expression promoter and the entire or a part of DNA coding for an influenza virus-derived protein within a genome of a vaccinia virus DIs strain, or an inactivated influenza virus.
The teachings of Hemann et al. are outlined above and incorporated herein.  Hemann et al. does not teach the limitations of claim 7.  However, JP2013048597 teaches immunizing a subject with a recombinant vaccinia virus Dls strain containing in its genome an expression cassette comprising a promoter and all or a portion of a cDNA encoding a hemagglutinin protein of a H5N1 influenza virus.  JP2013048597 further teaches that the vaccinia vaccine can be combined with other antiviral agents (see paragraph [0035] of the previously provided machine translation). JP2013048597 also teaches a H5N1 whole particle inactivated influenza vaccine (see paragraph [0002] of the previously provided machine translation).  Berry et al. teaches that heterosubtypic immunity is conferred by a variety of experimental vaccines including extracellular domain matrix (M2) protein and formalin inactivated whole virus (see section 3).
It would have been obvious to one of skill in the art to combine the vaccine of Hemann et al. and the vaccinia virus of JP2013048597 or combine the vaccine of Hemann et al. and a known influenza vaccine comprising inactivated influenza virus.  One of ordinary skill in the art would have been motivated to do so and there would be a reasonable expectation of success as all three vaccine types are taught in the prior art for treating influenza.  Further, JP2013048597 teaches that the vaccinia vaccine can be combined with other antiviral agents.
The courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, applicants are combining two known influenza vaccines (the vaccine of Hemann et al. combined with the vaccinia virus of JP2013048597 or the vaccine of Hemann et al. combined with a known influenza vaccine comprising inactivated influenza virus) to use in methods of treating influenza.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hemann et al. (Journal of Immunology, 2013, 191(5):2486-2494) as applied to claim 6 above, and further in view of Berry et al. (Influenza Research and Treatment, 2014, Volume 2014, Article ID 267594, 9 pages).
	The claims are directed to the method of claim 6, further comprising administering an antibody that binds to an influenza protein.
	The teachings of Hemann et al. are outlined above and incorporated herein.  Hemann et al. does not teach also administering an anti-influenza antibody.  However, Berry et al. teaches the use of influenza antibodies to passively immunize a subject (see section 7).
It would have been obvious to one of skill in the art to combine the vaccine of Hemann et al. and anti-influenza antibodies to treat or inhibit influenza infections.  One of ordinary skill in the art would have been motivated to do so and there would be a reasonable expectation of success as both methods are taught in the prior art for treating influenza.
Further, the courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, applicants are combining two known methods for treating influenza.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648